Opinion filed October 2, 2014




                                              In The

           Eleventh Court of Appeals
                                          __________

                                    No. 11-14-00190-CV
                                        __________

                IN THE MATTER OF THE ESTATE OF
               MARGARET ZELMA FRALEY, DECEASED


                       On Appeal from the County Court at Law
                              Midland County, Texas
                           Trial Court Cause No. P14854


                         MEMORANDUM OPINION
       Appellant, Daniel Fraley, filed a pro se notice of appeal in this court in July
2014. Attached to the notice of appeal was a 2007 trial court order approving the
inventory. In his appeal, Appellant complains that there are many problems with
the probate proceedings in the trial court. Appellant noted that this is his second
appeal regarding this matter 1 and that the present appeal was filed within thirty

       1
          We note that Appellant previously filed an untimely appeal in this matter in 2012; this court
dismissed the previous appeal for want of jurisdiction. See In re Estate of Fraley, No. 11-12-00168-CV,
2012 WL 3135527 (Tex. App.—Eastland Aug. 2, 2012, no pet.) (mem. op.). In the previous appeal,
Appellant sought to appeal from a May 2012 hearing and a November 2011 order approving the account
for final settlement of the estate.
days of the trial court’s last “ORDER OF NO MORE HEARINGS OR A
DISCOVERY ACTIONS [sic].” Upon docketing this case, the clerk of this court
issued a letter dated July 17, 2014, in which we requested that Appellant provide
this court with a copy of the order or judgment that is being appealed. Appellant
responded that he could not provide a copy of an order, just his statement of facts
and transcripts from the first appeal. Appellant also complained of the trial court’s
refusal to permit Appellant to have a discovery hearing and of fraud related to the
probate. Appellant stated that the trial court informed Appellant that the probate
was over and that no hearing could be set.
      On September 8, 2014, this court notified Appellant by letter that it did not
appear that he was appealing from a final, appealable order. We requested that
Appellant provide a response showing grounds to continue this appeal, and we
notified Appellant that the appeal may be dismissed pursuant to TEX. R. APP. P. 42.
Appellant has filed a response to our September letter, but he has failed to show
grounds to continue. In his response, Appellant complained of various problems
related to the probate of his mother’s will. However, he pointed to nothing over
which this court has jurisdiction.
      To the extent that Appellant is attempting to appeal the 2007 order, his
notice of appeal is untimely. See TEX. R. APP. P. 26.1. Absent a timely notice of
appeal, this court is without jurisdiction to consider an appeal.         Wilkins v.
Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005); Garza v. Hibernia
Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see
also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). To the extent that
Appellant is attempting to appeal from a trial court order that no further hearings or
discovery may be conducted in this case, he has not provided this court with any
such order. Furthermore, this court would not have jurisdiction over that order
because, unless specifically authorized by statute, appeals may be taken only from
                                          2
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). We have no
jurisdiction to entertain an appeal in this case, and we dismiss this appeal pursuant
to TEX. R. APP. P. 42.3(a).
      Accordingly, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


October 2, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3